Citation Nr: 1400605	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service connected residuals, right knee injury, post-operative excision of lipoma.

2. Entitlement to an evaluation in excess of 20 percent for residuals, right knee injury, post-operative excision of lipoma.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service-connection for a left knee disability and also denied an evaluation in excess of 20 percent for residuals, right knee injury, post-operative excision of lipoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that is left knee disability is the result of military service and/or secondary to his service-connected right knee disability.  He further contends that his service-connected right knee disability has increased in severity to such an extent that the 20 percent evaluation that is currently assigned does not adequately reflect the resulting impairment.

The Board finds that additional development is necessary in this case.  Specifically, the Board notes that in a September 2011 Statement in Support of Claim, the Veteran indicated that he received treatment at a VA Medical Center located in Tuscaloosa, Alabama in June 2011.  However, VA treatment records for that time have not been associated with the file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, the Veteran's last examination for his service-connected right knee disability was conducted in September 2011.  As the outstanding treatment records may well indicate a worsening of symptoms, and as the prior examination was over 2 years ago, the Board finds that another examination should be arranged to ensure that the Veteran's current symptomatology is appropriately documented.




Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected right knee disability and his left knee disorder.  Specifically, VA records related to treatment as of June 2011 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to determine the present severity of his right-knee disability.  All appropriate tests should be conducted, to include range of motion testing.  The examiner should specifically note any additional loss of function due to factors such as pain, fatigability, and weakness, expressed in degrees of lost motion, with repetitive movement.  The examiner should also estimate the degrees of lost motion during periods of flare-up, if any.  The examiner should also expressly address whether there is instability of the knee and if so, whether this is a component of the service-connected disability.  If not, a full explanation should be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


